[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This matter comes before the Court on defendant's (Workman's Club) motion for summary judgment.
The plaintiff filed a three-count complaint for negligence after tripping and falling on a sidewalk. He claims, inter alia, that Workman's Club was a tenant of the premises, and that it had a duty to keep the premises safe.
The affidavit of the treasurer of the Workman's Club indicates that the club shovels snow and maintains some of the lighting.
There clearly arises a factual issue as to control and the motion, accordingly, is denied.
Mihalakos, J.